DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received June 29, 2021.  	Claims 14 and 16 are amended.  Claims 14, 16-23, 25, and 26 are pending and have been examined.   
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 14, 18-23, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reference N, Aleksy et al., EP 2,775,408 A1 ("Aleksy"), in view of Christopulos et al., US PGPUB 2014/0270492 A1 ("Christopulos"), in further view of Nogge et al., US PGPUB 2008/0271052 A1 ("Nogge").
	Per claims 14, 23, 25, and 26, which are similar in scope, Aleksy teaches 
	Per claim 14 specifically, Aleksy teaches A method for maintenance of a [] facility, the method comprising the steps of in page 1 where a method of maintenance of a technical facility is taught.  
	Per claim 23, specifically, Aleksy teaches A non-transitory computer readable medium comprising a set of computer readable instructions stored thereon, which, when executed by a processing system, cause the processing system to carry out the steps of the method in par 058: "Method steps of the invention can be performed by one or more programmable processors executing a computer program to perform functions of the invention by operating on input data and generating output" and par 059 where EPROM, CD ROM, DVD ROM are taught. 
	Per claim 25, specifically, Aleksy teaches a mobile device adapted for performing the steps of the method in par 061 where mobile devices such as smartphones are taught as the client computer.  
	Per claim 26, specifically, Aleksy teaches A maintenance system comprising in par 061 where a back end component and a client computer are taught.  
	Aleksy then teaches, per all the above claims, which are similar in scope, providing a mobile device to a service technician in par 0023 where a mobile device is specifically designed to support a service technician:  "The mobile communication 
	Aleksy then teaches providing a central maintenance database in which maintenance data of the [] facility is stored in par 011, where a technical service database stores "location information for each technical device" as well as "information about each technical device."  See par 011: "The technical device database can communicate with the mobile device through the telecommunication component and includes information about the technical devices being located in the facilities. That is, also the information about technical devices being located in the environment specified in the query received from the mobile device is available in the technical device database. Besides location information for each technical device the technical device database can include all relevant maintenance data for the respective devices."
	Aleksy then teaches receiving image data of a component of the facility, the image data being generated with a camera of the mobile device directed towards the component in par 0024 where the camera on the mobile device generates images of one or more technical devices that are located in the facility.  Aleksy then teaches identifying the component by evaluating the image data with at least one of the mobile device and the central maintenance database, including using a pattern recognition algorithm to identify the component based on geometrical features of the component, wherein the geometrical features are provided by the maintenance database in par 017 where "characterizing points" which are geometric features as points describe locations in space to determine the technical device, and compare them with image data that is stored in the technical device database, which provided by the maintenance database.  This is further taught in par 037 where an image recognition algorithm is used to recognize characteristic points on an image, and then a comparison with "reference patterns" is made.  Characteristic points teaches geometrical features because points define areas in space, and where they are based on a figure, they are in relation to one another, which is the study of geometry and a definition of geometrical features.  
	Aleksy then teaches establishing a communication connection between the mobile device and the central maintenance database; retrieving maintenance data associated with the identified component from the central maintenance database over the communication connection in par 0037 where a technical device database stores the reference patterns, which is stored on the backend, and the comparison is made and then sent to the mobile device.  Then, the maintenance data associated with the identified technical device is selected.
	Aleksy then teaches displaying the maintenance data on the mobile device in par 0037 where the mobile device selects maintenance data associated with the identified technical devices and then displays the data.
	Aleksy then teaches providing an interpretation of the maintenance state to the service technician by a display on the mobile device in pat 0046 where the mobile device filtering component only presents data to the user based on the user's experience.  This teaches an interpretation of the maintenance state to the service technician because only certain information is presented allowing the service technician to focus better.  
identifying a maintenance state of the component, including making a diagnosis of a current state of operability of the component by comparing shape, size, and color features at specific positions of the component in the image data to maintenance state data [], where the maintenance state data [] includes data defining a degradation of maintenance state associated with shape, size, and color of features at specific positions of components [].  It is noted that Aleksy already teaches the maintenance state database and the kinds of compared information in the database and therefore Christopulos does not need to re-teach this element, because the combination of Christopulos and Aleksy (and Nogge, below) teach all the elements.  
	Christopulos teaches assessing buildings and structures.  See abstract.
	Christopulos teaches identifying a maintenance state of the component, including making a diagnosis of a current state of operability of the component by comparing shape, size, and color features at specific positions of the component in the image data to maintenance state data [], where the maintenance state data [] includes data defining a degradation of maintenance state associated with shape, size, and color of features at specific positions of components [] in par 018: "The claim assessment module may capture or receive one or more images or other data depicting a property or a geographical area, label the received or captured data, extract relevant elements from the received or captured data, engage in training to automatically classify new data based on the extracted elements comparison, and then classify new data based on this training. The classification may be used to determine various characteristics of the building or structure being assessed (e.g., age, weather on the color, shape, and/or thickness of the tiles depicted in the image or images."  Here, thickness is a specific teaching of size.  This is further taught in par 029 where color, thickness, and height/width teach color, size, and shape.  Tiles are under a broadest reasonable interpretation components because they are a piece of a whole, here, a roof. 
	That the comparison is made with shape, size, and color of other damaged tiles, is taught in par 028 where the feature models that determined previously the damage in comparison to new tile (par 026), is then re-used in par 028: "The categories used by feature module 230 may be generated automatically based on previously categorized data and/or may involve human intervention. For example, in certain implementations, before feature module 230 categorizes the received data, a user (e.g., an insurance agent) may input data into system 101 indicating data elements that are relevant to the particular structure being assessed. In other implementations, the relevant categories may be reused based on previously entered and/or used data elements."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the mobile maintenance inspection teaching of Aleksy with the using the color shape and size of components and 
	Aleksy does not teach a transportation facility.
	Nogge teaches servicing a technical place.  See abstract.
	Nogge teaches a transportation facility in par 016 where an "airport" is taught.  

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the technical facility mobile device teaching of Aleksy with the transportation facility teaching of Nogge because Nogge teaches that 
It may be the case that customers who need services, repairs or other maintenance to be performed on their facilities or equipment may need to interface with a CRM system of a maintenance organization. However, without coordination between the systems, the CRM system may be without information maintained by the ERP system of the maintenance organization, such as information pertaining to the facility structure and layout, including information about the equipment located at the facility.

Nogge, par 004.  Therefore, Nogge teaches that information handling including layout of equipment in a facility can be improved through Nogge's teachings to help those who provide services or repairs. Nogge then expands or clarifies that a facility can include a transit facility as shown in the teaching.  Because one ordinarily skilled would be 
	 Per claim 18, Aleksy, Christopulos, and Nogge teach the limitations of claim 14, above.  Aleksy further teaches possible maintenance states and associated meaning are stored in the central maintenance database in par 044 where the database includes a maintenance plan, maintenance schedule, historic data, current maintenance activities.  This data is arranged on the device with meaningful colors according to par 038 which teaches that associated meaning is given to the data which is stored in the database.  
	Per claim 19, Aleksy, Christopulos, and Nogge teach the limitations of claim 14, above.  Aleksy further teaches the maintenance state is determined from a graphical feature of the component in the image data in par 037 where the image pattern of the characteristic points of the device cause the database to send the information about the device, which as taught in the teachings of claim 14, include maintenance state, to the mobile about the technical device.  
	Per claim 20, Aleksy, Christopulos, and Nogge teach the limitations of claim 14, above.  Aleksy further teaches sending the image data from the mobile device to the central maintenance database and evaluating the image data by the central maintenance database in par 037 where the image reference patterns in the database are accessed when image information is sent from the mobile device to the backend.  or evaluating the image data by the mobile device in par 037 where the reference patterns are in the alternative stored in the memory of the mobile device, therefore not sent to the backend system. 
	Per claim 21, Aleksy, Christopulos, and Nogge teach the limitations of claim 14, above.  Aleksy further teaches generating overlay data for the image data from data provided by the maintenance database in par 034 where the technical device database sends the maintenance data which is overlay data because also in par 034 Aleksy teaches displaying the overlay data together with the image data on the mobile device to generate an augmented reality image to display the maintenance data associated with the technical devices together with the image data.  This is further illustrated in Fig. 4.  
	Per claim 22, Aleksy, Christopulos, and Nogge teach the limitations of claim 14, above.  Aleksy does not teach wherein the transportation facility includes at least one of an elevator, an escalator and a moving walkway.
	Nogge teaches wherein the transportation facility includes at least one of an elevator, an escalator and a moving walkway in pars 021, 022, 023, and 025 where elevators, escalators, and moving walkways in facilities are taught, which are serviced by Nogge's information teaching.
	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aleksy et al., EP 2,775,408 A1 ("Aleksy"), in view of Christopulos et al., US PGPUB 2014/0270492 A1 ("Christopulos"), further in view of Nogge et al., US PGPUB 2008/0271052 A1 ("Nogge"), in further view of Du, US PGPUB 2005/0198095 A1 ("Du").
Per claim 16, Aleksy, Christopulos and Nogge teach the limitations of claim 14, above.  Aleksy further teaches the component carries a graphical code identifying the component and identifying the component [] by evaluating the graphical code in par 016 where the technical device has a barcode and a sensor of the mobile device reads the barcode.
	Aleksy does not teach by extracting the graphical code from the image data.  
	Du teaches a system to get information about a product from using a mobile device.  See abstract.
	Du teaches by extracting the graphical code from the image data in par 029 where a mobile phone with camera captures the image of the barcode and the data that identifies the selected item, as taught in par 033, is extracted from the image.
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the facilities maintenance teaching of Aleksy in combination with Nogge which specifically teaches reading a barcode with Du's teaching of extracting the graphical code from the image data with a mobile phone because this would simplify and reduce the number of devices that would be needed to read the barcode.  As Aleksy teaches that the smartphone uses a camera then uses a sensor to read the barcode, one would therefore want to simplify so that only a smartphone would be needed.  This would also make the overall teaching more efficient as a repairman could use any smartphone with camera as opposed to needing a separate sensing device.  For these reasons, one ordinarily skilled would be motivated by the teaching of Du to modify Aleksy.
is/are rejected under 35 U.S.C. 103 as being unpatentable over Reference N, Aleksy et al., EP 2,775,408 A1 ("Aleksy"), in view of Christopulos et al., US PGPUB 2014/0270492 A1 ("Christopulos"), in further view of Nogge et al., US PGPUB 2008/0271052 A1 ("Nogge"), in further view of Brailovskiy, US PGPUB 2016/0379176 A1 ("Brailovskiy").
	Per claim 17, Aleksy, Christopulos, and Nogge teach the limitations of claim 14, above.  Aleksy does not teach the maintenance state is displayed by at least one light emitting diode and an on-and-off-state of the at least one light emitting diode is extracted from the image data.
	Brailovskiy teaches a system that detects and interprets LEDs of devices and provides information and solutions of potential malfunctions to users.  See abstract.
	Brailovskiy teaches the maintenance state is displayed by at least one light emitting diode and an on-and-off-state of the at least one light emitting diode is extracted from the image data in par 019 where an image capture component such as in a smartphone or tablet captures the sequences of visual indicators including LEDs.  This is further taught in par 025 where the image may be a single image.  That the LED and the on and off state is extracted is taught in par 028 where the pixel coordinates of the location of the LED (in relation to the rest of the object – see par 027) is identified.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the facility maintenance with mobile phone and images teaching of Aleksy in combination with Nogge with the light emitting diode and on and off state of the diode that is extracted from the image data teaching of Brailovskiy because Brailovskiy teaches that many devices do not have wired or Id.  Therefore, Brailovskiy's teachings are specifically tailored to improve understanding of the LEDs, as shown in paragraph 018.  This would specifically motivate one ordinarily skilled to modify Aleksy with Nogge because the equipment in these references is often installed for long periods due to its cost and difficulty of installing/uninstalling, and therefore is equipment that does not have the connectivity issues as taught by Brailovskiy.  For these reasons, one would be motivated to modify Aleksy, Christopulos, and Nogge with Brailovskiy.  
Therefore, claims 14, 16-23, 25, and 26 are rejected under 35 USC 103.
Prior Art considered relevant:
	Banerjee et al., US Pat No 10,783,585 B1, Agent-Facilitated Claims Damage Estimation
	In col 10 ln 43-64, a database of images of vehicles is used, including images from previously assessed damaged vehicles, to assess the damage of the new vehicle. Object recognition and edge detection algorithms are used.  
Response to Remarks
35 USC 103
	Examiner has considered Applicant's relevant arguments about Christopulos.  To an extent, Applicant is arguing a single reference where Examiner asserts the combination, particularly the combination of the database as taught by Aleksy with the data/information teachings of Christopulos.  However, to the arguments about Christopulos on pages 9-10, Examiner is not persuaded that Christopulos does not 
	The dependent claim arguments appear to stem from asserting that the other secondary references (Du, Brailovskiy) do not teach the limitations that Applicant asserts are not taught by Christopulos.  But, as Christopulos teaches the limitations asserted, these arguments are moot. 
	Therefore, the 103, rejection is maintained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562.  The examiner can normally be reached on M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/RICHARD W. CRANDALL/Examiner, Art Unit 3689